[Cite as Reynolds v. Correctional Med. Ctr., 2010-Ohio-2037.]

                                      Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




JERRY LEE REYNOLDS

       Plaintiff

       v.

CORRECTIONAL MEDICAL CENTER

       Defendant

        Case No. 2009-09582-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On December 18, 2009, plaintiff, Jerry Lee Reynolds, filed a complaint
against defendant, Correctional Medical Center.                 On January 12, 2010, plaintiff
submitted a letter stating he wished his case to be dismissed since his property had
been returned. Plaintiff’s letter is considered a motion for voluntary dismissal and is
GRANTED. Plaintiff’s case is DISMISSED without prejudice. The court shall absorb
the court costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

Entry cc:
Case No. 2009-09582-AD         -2-                                 ENTRY




Jerry Lee Reynolds, #283-281         Correctional Medical Center
1990 Harmon Avenue                   1990 Harmon Avenue
Columbus, Ohio 43223                 Columbus, Ohio 43223

DRB/laa
Filed 1/22/10
Sent to S.C. reporter 5/7/10